DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6 and 15 both recite “an outlet”, it is unclear if these are the same or different. They are treated as the same.
In claim 1, lines 4 and 11-12 both recite “a tubing”, it is unclear if these are the same or different. They are treated as the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al (US 2005/0137579) in view of Hultman (US 5,582,593).
Regarding claim 1, Heruth discloses a system comprising: a handpiece tool comprising: a shaft 227 having one or more microfluidic channels 228 (infusion openings 228 may be 50 micrometers in diameter - ¶113); an end of the shaft connectable to a tubing 221 to receive fluid into the one or more microfluidic channels via the tubing (from lumen 226; and a tip of the shaft comprising an outlet projectable into a cavity of patient (such as in fugs 1A and 1B) to deliver fluid from the one or more microfluidic channels to the patient (¶115); a wearable (pump may be placed in a pouch attached to a user; while Heruth discloses implantation is desirable, it explicitly discloses the pump may be extracorporeal, ¶97, and thus wearable based upon the relative sizes shown in figs 1A and 1B) micropump 700 comprising: a housing enclosure represented by dashed lines 700 (similar to housings shown in figs 1A and 1B); a reservoir 714 configured to hold a fluid (¶164); a pump 710 configured to flow the fluid from the reservoir through a port 712 to a tubing connectable to the port (¶165); and one or more processors 702 (¶165) configured to cause the pump to deliver the fluid through the tubing to an outlet connected via the tubing based on one or more settings that are settable during delivery of the fluid via the outlet into the cavity of the patient (¶165 - “desired flow rate”, ¶166 – telemetry module for external programming, ¶167 – density sensor to be used in a control loop, thus changing the setting during delivery of the fluid via the outlet into the cavity of the patient).
While Heruth substantially discloses the invention as claimed, it does not disclose the housing comprising one or more attachments comprising a strap nor a power supply in the housing to power the pump.
Heruth discloses that some pumps need a power supply (¶96). Heruth also discloses the device may be extracorporeal (¶97) but not how it would be attached to a patient in such embodiments.  
Hultman discloses an ambulatory medical system/wearable micropump (figs 1 and 6) which includes one or more attachments comprising a strap 12 (fig 1) and a power supply 226 in the housing (fig 6).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the housing comprising one or more attachments comprising a strap and with a power supply in the housing to power the pump as taught by Hultman to allow the micropump to be held on the patient and to provide a local power source to provide power to the pumps of Heruth. 
Regarding claim 2, while Heruth substantially discloses the invention as claimed, it does not disclose wherein the wearable micropump is further configured to be one of worn on or attached to a wrist of a wearer using the strap. See claim 1 regarding use of a strap. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine through routine experimentation and design choice where to place the pump of Heruth and size the strap accordingly. 
Regarding claim 4, while Heruth substantially discloses the invention as claimed, it does not disclose wherein the tubing has a dead volume of between about 1 microliter and 75 microliters. One of ordinary skill in the art is aware of the desire to minimize wasting medical supplies, including a fluid. Further, one of ordinary skill in the art appreciates the desire to place the pump as close as realistically possible to its delivery sight, especially when extracorporeal, to minimize the odds of snagging the catheter on an object (such as a person or the edge of a table). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to minimize dead volume in the tubing to avoid wasting medical supplies and reducing the chance of the catheter snagging on an object. 
Regarding clam 5, Heruth discloses wherein the wearable micropump has a plurality of reservoirs 714 and 715 (¶164) and a pump unit 710 and the plurality of reservoirs comprising the reservoir, wherein the pump unit is configured to deliver multiple different fluids from the plurality of reservoirs (¶172 – no need to mix the fluids in the reservoirs if they are the same fluids). 
While Heruth substantially discloses the invention as claimed, it does not disclose the reservoir is a first reservoir and the first fluid is of a first viscosity; the pump is a first pump of a first type and the port is a first port; the wearable micropump comprises a second reservoir configured to hold a second fluid of a second viscosity, the first viscosity greater than the second viscosity; the wearable micropump comprises a second pump of a second pump type different than the first pump type, the second pump configured to flow the second fluid from the second reservoir through a second port to the tubing; and the one or more processors are configured to cause the first pump and the second pump to deliver the first fluid and the second fluid through the tubing to an outlet connected via the tubing based on one or more settings that are settable during delivery of the first fluid and the second fluid
However, Heruth discloses alternative embodiments, such as in fig 11 which utilizes two or more independent pump mechanisms (¶173). Also that pump assembly 710 may be a plurality of independent pump mechanisms (¶165). Thus, to one ordinary skill in the art, choosing fluids of different viscosities and the appropriate pumps for those viscosities is seen as design choice (choosing specific drugs/fluids to deliver).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the reservoir is a first reservoir and the first fluid is of a first viscosity; the pump is a first pump of a first type and the port is a first port; the wearable micropump comprises a second reservoir configured to hold a second fluid of a second viscosity, the first viscosity greater than the second viscosity; the wearable micropump comprises a second pump of a second pump type different than the first pump type, the second pump configured to flow the second fluid from the second reservoir through a second port to the tubing; and the one or more processors are configured to cause the first pump and the second pump to deliver the first fluid and the second fluid through the tubing to an outlet connected via the tubing based on one or more settings that are settable during delivery of the first fluid and the second fluid as part of the design choice of choosing and delivering specific fluids/drugs to treat a specific disease.

Regarding claim 8, a wearable (pump may be placed in a pouch attached to a user; while Heruth discloses implantation is desirable, it explicitly discloses the pump may be extracorporeal, ¶97, and thus wearable based upon the relative sizes shown in figs 1A and 1B) micropump 700 comprising: a housing enclosure represented by dashed lines 700 (similar to housings shown in figs 1A and 1B); a reservoir 714 configured to hold a fluid (¶164); a pump 710 configured to flow the fluid from the reservoir through a port 712 to a tubing connectable to the port (¶165); and one or more processors 702 (¶165) configured to cause the pump to deliver the fluid through the tubing to an outlet connected via the tubing based on one or more settings that are settable during delivery of the fluid via the outlet into the cavity of the patient (¶165 - “desired flow rate”, ¶166 – telemetry module for external programming, ¶167 – density sensor to be used in a control loop, thus changing the setting during delivery of the fluid via the outlet into the cavity of the patient).
While Heruth substantially discloses the invention as claimed, it does not disclose the housing comprising one or more attachments comprising a strap nor a power supply in the housing to power the pump.
Heruth discloses that some pumps need a power supply (¶96). Heruth also discloses the device may be extracorporeal (¶97) but not how it would be attached to a patient in such embodiments.  
Hultman discloses an ambulatory medical system/wearable micropump (figs 1 and 6) which includes one or more attachments comprising a strap 12 (fig 1) and a power supply 226 in the housing (fig 6).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the housing comprising one or more attachments comprising a strap and with a power supply in the housing to power the pump as taught by Hultman to allow the micropump to be held on the patient and to provide a local power source to provide power to the pumps of Heruth. 
Regarding claim 9, wherein the housing is further configured to be attachable to a wrist of a wearer via the one or more attachments. See combination in claim 8 regarding a strap. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine through routine experimentation and design choice where to place the pump of Heruth and size the strap accordingly.
Regarding claim 10, Heruth discloses wherein the wearable micropump has a plurality of reservoirs 714 and 715 (¶164) and a pump unit 710 and the plurality of reservoirs comprising the reservoir, wherein the pump unit is configured to deliver via the port multiple different fluids from the plurality of reservoirs (¶172 – no need to mix the fluids in the reservoirs if they are the same fluids). 
While Heruth substantially discloses the invention as claimed, it does not disclose the pump unit comprising a plurality of pumps, the plurality of pumps comprising the pump, wherein the pump unit is configured to use the plurality of pumps to deliver multiple different fluids from the plurality of reservoirs.  
However, Heruth discloses alternative embodiments, such as in fig 11 which utilizes two or more independent pump mechanisms (¶173). Also that pump assembly 710 may be a plurality of independent pump mechanisms (¶165).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the pump unit comprises a plurality of pumps, the plurality of pumps comprising the pump, wherein the pump unit is configured to use the plurality of pumps to deliver multiple different fluids from the plurality of reservoirs as taught by Heruth to allow for independent delivery of drugs to different lumens of a dual lumen catheter and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al (US 2005/0137579) in view of Hultman (US 5,582,593) and Kriesel (US 2005/0277882).
Regarding claim 7, while Heruth substantially discloses the invention as claimed, it does not disclose wherein the first reservoir is removable from the wearable micropump.  
Kriesel discloses a first reservoir 236 which is removable from the micropump (similar to how one has been removed already to the left of 236).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the first reservoir is removable from the wearable micropump as taught by Kriesel to allow for new reservoirs to be inserted, allowing the device to be reused).
Regarding claim 13, while Heruth substantially discloses the invention as claimed, it does not disclose wherein the reservoir is removable from the wearable micropump.  
Kriesel discloses a first reservoir 236 which is removable from the micropump (similar to how one has been removed already to the left of 236).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the reservoir is removable from the wearable micropump as taught by Kriesel to allow for new reservoirs to be inserted (allowing the device to be reused, among other benefits).
Regarding claim 14, while Heruth substantially discloses the invention as claimed, it does not disclose wherein the reservoir comprises a piercable septum to inject the fluid into the reservoir.  
Kriesel discloses the reservoir includes a piercable septum 274a to inject the fluid into the reservoir (¶197).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the reservoir is removable from the wearable micropump and includes a piercable septum to inject the fluid into the reservoir as taught by Kriesel to allow for new reservoirs to be inserted (allowing the device to be reused, among other benefits).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al (US 2005/0137579) in view of Hultman (US 5,582,593) and Estes (US 10,449,294).
Regarding claims 11 and 12, while Heruth substantially discloses the invention as claimed, it does not disclose a user interface via which one or more settings of the wearable micropump are settable, nor one or more selectable buttons via which one or more settings of the wearable micropump are settable.  
Estes discloses a user interface (220 in fig 2) via which one or more settings of the wearable micropump are settable (Col.7 ll 50+ and onto Col.8) and one or more selectable buttons 224 via which one or more settings of the wearable micropump are settable (Col.7 ll 50+ and onto Col.8).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth with a user interface via which one or more settings of the wearable micropump are settable and one or more selectable buttons via which one or more settings of the wearable micropump are settable as taught by Estes to allow a user to directly control the operation of the device without an additional device.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al (US 2005/0137579) in view of Hultman (US 5,582,593) and Basso et al (US 2009/0292247).
Regarding claim 16, while Heruth substantially discloses the invention as claimed, it does not disclose wherein first pump is a lead screw-driven mini syringe pump, a small 3-actuator micropump, a mini peristaltic pump, or a pneumatic/hydraulic-driven pump. 
Heruth discloses using pumps such as SYNCHROMED pump model 8627, which is an obsolete model, but model 8637 utilizes a peristaltic pump (https://www.medtronic.com/us-en/healthcare-professionals/products/ neurological/intrathecal-baclofen-therapy-systems/synchromed-ii.html) which seems to indicate the use of a peristaltic pump.
	Regardless, Basso discloses a peristaltic micropump (title) to effect delivery. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the pump is a mini peristaltic pump as it is a known specific type of pump to effect fluid delivery. 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for modifying closest art Heruth with a stabilizer that comprises an accelerometer and a gyroscope.
While Srivastava et al (US 2019/0022397) discloses using an accelerometer and gyroscope (¶87 and ¶89) in a similar device to Heruth (see Srivastava fig 1), they are disclosed for a different purpose than stabilizing and to modify them for use for stabilizing (and providing them to the device of closest art Heruth) would be considered impermissible hindsight.   
Response to Arguments
Applicant’s amendments overcome the claim objections and some of the 112 issues, two 112 issues remain (with updated line references).
Applicant’s other amendments overcome Heruth in view of Kriesel, but new secondary reference Hultman provides for the missing elements (see new rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783